Citation Nr: 1525242	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a large tumor on the left hip, to include as secondary to the Veteran's service-connected left hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1968 to December 1985.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic "Virtual VA" and Veterans Benefit Management System (VBMS) claims file.


FINDINGS OF FACT

A large tumor on the left hip is not shown by the evidence of the record.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a large tumor on the left hip have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing a VA examination in October 2011.

The Veteran identified private medical records from Huntsville Hospital Emergency Room and from Dr. C.A. as relevant to this issue.  See VA Form 9.  The Veteran's VBMS file does contain medical records from Huntsville Hospital Emergency Room, but those have been reviewed and are not relevant to this issue.  The Veteran stated that Dr. C.A. informed him that medical records were destroyed after ten years.  VA Form 9.  The Board concludes that VA has made reasonable efforts to secure the relevant medical records, that Huntsville Hospital Emergency Room has provided all of the records in its possession, and that the outstanding records have either been destroyed or lost.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations
 
Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service connected disorder that is aggravated by a service connected disability.  38 C.F.R. § 3.310(b).  Compensation may be provided for the degree of disability over and above the degree of disability existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran fell and injured his left hip in 1974 during physical training at Schofield Barracks in Hawaii.  He is service connected for the residuals of the left hip injury with myositis and traumatic spurring with a non-compensable disability rating.

The Veteran contends that he developed a large tumor in his left hip as a result of his service connected left hip injury.  His service treatment records show that several x-rays were taken of his left hip between 1979 and 1985.  These x-rays found an area of calcification in the hip.  The report of a March 1986 VA examination also notes bony bridging between the greater trochanter and the pelvis without myositis.  According to the Veteran, he had the calcification removed in 1988 by Dr. C.A.  See VA Form 21-4138 (Jan. 2011) (Veteran's Statement in Support of Claim).

The Veteran was afforded a VA examination in October 2011, where he told the examiner he had flare ups every two months in his left hip that left him incapacitated for about two days.  The examiner noted residual chronic pain and numbness from left hip surgery, but found normal left hip movement and no objective evidence of pain.  An x-ray of the left hip indicated that the joint space was well-preserved and that there was no evidence of femoral head osteonecrosis.  The examiner did find heterotopic ossification likely related to an injury of a quadriceps muscle, and moderate vascular calcification.  The examiner diagnosed the Veteran with a left hip strain.

The issue before the Board is whether the Veteran can be granted service connection or secondary service connection for a large tumor on his left hip.  The first prong of Shedden requires the Veteran to show a present disability in order to qualify for service connection.  The October 2011 VA examination showed no evidence that the Veteran currently has a tumor in his left hip, and the examiner diagnosed him with a left hip strain.  The Board is entitled to assume the competence of a VA examiner unless that competence is challenged.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The Veteran has not raised a challenge as to the examiner's competency.  

Lay evidence can be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record contains no evidence that the Veteran has the medical training necessary to diagnose or determine the etiology of a tumor.  While the Veteran is competent to report a contemporaneous medical diagnosis of a left hip tumor, the x-rays taken between 1979 and 1985 indicated a calcification of the left hip, and not a tumor.  The Veteran is also competent to describe his symptoms of pain and numbness, but the October 2011 VA examiner considered these symptoms and diagnosed him with a left hip strain.  In any event, the Board concludes that the medical evidence, which reveals no diagnosis of a left hip tumor, is of greater probative value than lay contentions.

In the absence of proof of a current disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  After reviewing the entire record, the Board can find no credible evidence that the Veteran currently has a tumor on his left hip, so he cannot satisfy the first prong of Shedden.  The Board notes that the Veteran had a calcification associated with his service-connected left hip injury; however, the calcification was considered part of that disability, i.e. myositis and traumatic spurring.  Because there is not a present disability distinct from his already service-connected left hip disability, there can be no entitlement to service connection or secondary service connection in this instance.

Conclusion

The Veteran seeks entitlement to service connection for a large tumor on the left hip, to include secondary service connection to the Veteran's left hip disability.  Having carefully considered this claim in light of the record and applicable law, the Board finds that the weight of the evidence is against this claim of service connection.


ORDER

Entitlement to service connection for a large tumor on the left hip, to include as secondary to the Veteran's service-connected left hip disability, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


